 

ICOX INNOVATIONS INC.
(the “Issuer”)

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(SHARES)

 

INSTRUCTIONS TO SUBSCRIBER

 

1. You must complete all the information in the boxes on page 2 and sign where
indicated with an “X”.     2. If you are resident in Canada, you must complete
and sign Exhibit A “Canadian Investor Questionnaire” that starts on page 16. The
purpose of this form is to determine whether you meet the standards for
participation in a private placement under applicable Canadian securities laws.
In order for the Issuer to satisfy its obligations under applicable Canadian
securities laws, you may be required to provide additional evidence to verify
the information you have provided in Exhibit A.     3. If you are a “U.S.
Purchaser”, as defined in Exhibit B, you must complete and sign Exhibit B
“United States Accredited Investor Questionnaire” that starts on page 30.     4.
If you are not an individual (that is, the purchaser is a corporation,
partnership, trust or entity other than an individual) or you are a portfolio
manager, then complete and sign Exhibit C “Corporate Placee Registration Form”
(Form 4C) that starts on page 35. If you have previously submitted this form to
the TSX Venture Exchange, and there have been no changes to its content, then
please check the box to that effect on page 2.     5. Unless you are subscribing
through a person registered as a registered firm, registered individual or an
exempt market dealer (each as defined in National Instrument 31-103 –
Registration Requirements and Exemptions), or you are subscribing directly from
the Issuer without the involvement of a finder, you must complete and sign
Exhibit D “Risk Acknowledgement Form”, that starts on page 39.     5. All
subscription funds must be in CDN Dollars.

 

 

-2-

 

ICOX INNOVATIONS INC.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from ICOX Innovations Inc. (the “Issuer”) that number of shares of
common stock of the Issuer (each, a “Share”) set out below at a price of $0.40
per Share. The Subscriber agrees to be bound by the terms and conditions set
forth in the attached “Terms and Conditions of Subscription for Shares”.

 

Subscriber Information



 

 

Shares to be Purchased

 

 

(Name of Subscriber)    (Number of Shares)       Account Reference (if
applicable):                                        

 

X                                                                                             
(Signature of Subscriber – if the Subscriber is an Individual)

 

Total Subscription
Price:                                                             

(the “Subscription Amount”, plus wire fees if applicable)

     

 

X
                                                                                            

   

(Signature of Authorized Signatory – if the Subscriber is not an Individual)

 

                                                                                                 

(Name and Title of Authorized Signatory – if the Subscriber is not an
Individual)

 

                                                                                             
   

(Subscriber’s Address, including postal or zip code)






 

(Telephone Number) (Email Address)

 

 

If the Subscriber is signing as trustee or agent for a beneficial purchaser and
is not deemed to be purchasing as principal under National Instrument 45-106 –
Prospectus Exemptions adopted by the Canadian Securities Administrators by
virtue of being either: (i) a trust company or trust corporation acting on
behalf of a fully managed account managed by the trust company or trust
corporation; or (ii) a person acting on behalf of a fully managed account
managed by it, and in each case satisfying the criteria set forth in NI 45-106
or Section 73.3 of the Securities Act (Ontario), complete the following and
ensure that the applicable Schedules are completed in respect of the beneficial
purchaser (“Disclosed Beneficial Purchaser”):

 

                                                                                                         

(Name of Disclosed Beneficial Purchaser)

 

                                                                                                          

(Address of Disclosed Beneficial Purchaser)

 

                                                                                                          

(Account Reference, if applicable)

 

Register the Shares as set forth below:

 

                                                                                             

(Name to Appear on Share Certificate)

 

                                                                                              

(Account Reference, if applicable)

 

                                                                                              

(Address, including postal or zip code)

 

Deliver the certificate representing the Shares as set forth below:

 

                                                                                                         

(Attention - Name)

 

                                                                                                         

(Account Reference, if applicable)

 

                                                                                                         

(Street Address, including postal or zip code – no PO Boxes permitted)

 

                                                                                                         

(Telephone Number)

 

Number and kind of securities of the Issuer held, directly or indirectly, or
over which control or direction is exercised by, the Subscriber, if any (i.e.,
shares, warrants, options):

 

                                                                                             

 

                                                                                             

 

1. State whether the Subscriber is an insider of the Issuer:

Yes [  ] No [  ]

2. State whether the Subscriber is a member of the Pro Group:

Yes [  ] No [  ]

3. State whether the Subscriber has a current Form 4C on file with the TSX
Venture Exchange (if not an individual):

Yes [  ] No [  ]

4. State whether the Subscriber is a registrant:

Yes [  ] No [  ]

 

 

-3-

 

ACCEPTANCE

 

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement” or this “Subscription Agreement”) as of the _____ day of
___________, 2019 (the “Closing Date”).

 

ICOX INNOVATIONS INC.

 

Per:       Authorized Signatory  

 

Address: 4101 Redwood Avenue, Building F   Los Angeles, CA 90066 Email:
Michael.blum@icoxinnovations.com Attention: Michael Blum

 

 

-4-

 

TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES

 

1. Subscription

 

1.1 On the basis of the representations and warranties, and subject to the terms
and conditions, set forth in this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase such number of Shares as is set forth on
page 2 of this Agreement at a price of $0.40 per Shares for the Subscription
Amount shown on page 2 of this Agreement, which is tendered herewith (such
subscription and agreement to purchase being the “Subscription”), and the Issuer
agrees to sell the Shares to the Subscriber, effective upon the Issuer’s
acceptance of this Agreement.

 

1.2 The Subscriber acknowledges that the Shares have been offered to the
Subscriber as part of an offering by the Issuer of additional Shares to other
subscribers for gross proceeds of up to $800,000 (or any such greater or lesser
amount as may be determined by the Issuer in its sole discretion) (the
“Offering”).

 

1.3 All dollar amounts referred to in this Agreement are in lawful money of
Canada, unless otherwise indicated.

 

2. Payment

 

2.1 The Subscription Amount must accompany this Subscription and will be paid
wire transfer to the Issuer pursuant to wiring instructions provided in Exhibit
E at page 40. The Subscriber irrevocably authorizes the Clark Wilson LLP (the
“Issuer’s Counsel”) to immediately deliver the Subscription Amount to the Issuer
upon receipt of the Subscription Amount from the Subscriber, notwithstanding
that such delivery may be made by the Issuer’s Counsel to the Issuer prior to
the closing of the Offering (the “Closing”). The Subscriber authorizes the
Issuer to treat the Subscription Amount as an interest free loan until the
Closing.

 

2.2 The Subscriber acknowledges and agrees that this Agreement, the Subscription
Amount and any other documents or monies delivered in connection herewith will
be held by or on behalf of the Issuer. In the event that this Agreement is not
accepted by the Issuer for whatever reason, which the Issuer expressly reserves
the right to do, the Issuer will return the Subscription Amount (without
interest thereon and less any wire charges) and any other documents delivered in
connection herewith to the Subscriber at the address of the Subscriber as set
forth on page 2 of this Agreement, or as otherwise directed by the Subscriber.

 

3. Documents Required from Subscriber

 

3.1 Prior to the Closing, the Subscriber must complete, sign and return to the
Issuer the following documents:

 

  (a) this Agreement;         (b) if the Subscriber is a resident of Canada, the
Canadian Investor Questionnaire (the “Canadian Questionnaire”) attached as
Exhibit A that starts on page 16, along with any additional evidence that may be
requested by the Issuer to verify the information provided in the Canadian
Questionnaire;         (c) if the Subscriber is a U.S. Purchaser (as defined in
Exhibit B), the United States Accredited Investor Questionnaire (the “U.S.
Questionnaire” and, together with the Canadian Questionnaire, the
“Questionnaires”) attached as Exhibit B that starts on page 30 along with any
additional evidence that may be requested by the Issuer to verify the
information provided in the U.S. Questionnaire;

 



 

-5-

 

  (d) if the Subscriber is not an individual or is a portfolio manager and does
not have a current Corporate Placee Registration Form on file with the TSX
Venture Exchange (the “Exchange”), the Corporate Placee Registration Form
attached as Exhibit C that starts on page 35, unless the Subscriber has
previously submitted this form to the Exchange, there have been no changes to
its content, and the Subscriber has checked the box to that effect on page 2 of
this Agreement;         (e) if the Subscriber is not subscribing through a
person registered as a registered firm, registered individual or an exempt
market dealer (each as defined in National Instrument 31-103 – Registration
Requirements and Exemptions), or the Subscriber is acquiring the Shares directly
from the Issuer without the involvement of a finder, the “Risk Acknowledgement
Form” attached hereto as Exhibit D, which is on page 39; and         (f) such
other supporting documentation that the Issuer may request to establish the
Subscriber’s qualification as a qualified investor,

 

and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

 

3.2 As soon as practicable upon any request by the Issuer, the Subscriber will
complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.

 

3.3 The Issuer and the Subscriber acknowledge and agree that the Issuer’s
Counsel has acted as legal counsel only to the Issuer and is not protecting the
rights and interests of the Subscriber. The Subscriber acknowledges and agrees
that the Issuer and the Issuer’s Counsel have given the Subscriber the
opportunity to seek, and are hereby recommending that the Subscriber obtain,
independent legal advice with respect to the subject matter of this Agreement,
and the Subscriber hereby represents and warrants to the Issuer and the Issuer’s
Counsel that the Subscriber has sought such independent legal advice or waives
such advice.

 

4. Conditions and Closing

 

4.1 The Closing Date will occur on such date as may be determined by the Issuer
in its sole discretion. The Issuer may, at its discretion, elect to close the
Offering in one or more closings.

 

4.2 The Closing is conditional upon and subject to:

 

  (a) the Issuer having obtained all necessary approvals and consents, including
applicable regulatory approvals, for the Offering;         (b) the issue and
sale of the Shares being exempt from the requirement to file a prospectus and
the requirement to deliver an offering memorandum under applicable securities
laws relating to the sale of the Shares, or the Issuer having received such
orders, consents or approvals as may be required to permit such sale without the
requirement to file a prospectus or deliver an offering memorandum; and        
(c) the Issuer having obtained the approval of the Exchange for the Offering.

 



 

-6-

 

4.3 The Subscriber acknowledges that a certificate or direct registration
statement representing the Shares will be available for delivery within five
business days of the Closing Date, provided that the Subscriber has satisfied
the requirements of Section 3 hereof and the Issuer has accepted this Agreement.

 

5. Acknowledgements and Agreements of the Subscriber

 

5.1 The Subscriber acknowledges and agrees that:

 

  (a) except as provided in this Agreement, none of the Shares have been or will
be registered under the United States Securities Act of 1933, as amended (the
“1933 Act”), or under any securities or “blue sky” laws of any state of the
United States, and, unless so registered, may not be offered or sold in the
United States or, directly or indirectly, to any U.S. Person (as defined in
Section 6.2), except in accordance with the provisions of Regulation S under the
1933 Act (“Regulation S”), pursuant to an effective registration statement under
the 1933 Act, or pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the 1933 Act, and in each case only in
accordance with applicable state, provincial and foreign securities laws;      
  (b) hedging transactions involving the Shares may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;         (c) the Issuer
has not undertaken, and will have no obligation, to register any of the Shares
under the 1933 Act or any other applicable securities laws;         (d) the
Issuer will refuse to register the transfer of any of the Shares to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act, and in each case in accordance with all applicable laws;        
(e) the decision to execute this Agreement and to acquire the Shares has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Issuer and such decision is based entirely upon a review
of any public information which has been filed by the Issuer with the United
States Securities and Exchange Commission (the “SEC”) or EDGAR at www.sec.gov
(collectively, the “Public Record”);         (f) the Issuer has not solicited
the Subscriber using any registration statement filed by the Issuer with the SEC
and the Subscriber has not reviewed or relied on such registration statement in
connection with the Subscribers decision to invest in the Shares;         (g)
the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber agrees that if any of such acknowledgements, representations
and agreements are no longer accurate or have been breached, the Subscriber will
promptly notify the Issuer;         (h) there are risks associated with the
purchase of the Shares, as more fully described in this Agreement and the
Issuer’s periodic disclosure forming part of the Public Record;         (i) the
Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity to
ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

 



 

-7-

 

  (j) a portion of this Offering may be sold pursuant to an agreement between
the Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agreement;         (k) finder’s fees or
broker’s commissions may be payable by the Issuer to finders who introduce
subscribers to the Issuer;         (l) the books and records of the Issuer were
available upon reasonable notice for inspection, subject to certain
confidentiality restrictions, by the Subscriber during reasonable business hours
at its principal place of business, and all documents, records and books in
connection with the distribution of the Shares hereunder have been made
available for inspection by the Subscriber, the Subscriber’s legal counsel
and/or the Subscriber’s advisor(s);         (m) all of the information which the
Subscriber has provided to the Issuer is correct and complete, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately notify the Issuer, in writing, of the details of any such
change;         (n) the Issuer is entitled to rely on the representations and
warranties of the Subscriber contained in this Agreement and the Questionnaires,
as applicable;         (o) any resale of the Shares by the Subscriber will be
subject to resale restrictions contained in the securities laws applicable to
the Issuer, the Subscriber and any proposed transferee, and it is the
responsibility of the Subscriber to find out what those restrictions are and to
comply with such restrictions before selling any of the Shares;         (p) the
Subscriber has been advised to consult the Subscriber’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Shares and
with respect to applicable resale restrictions, and the Subscriber is solely
responsible (and the Issuer is not in any way responsible) for compliance with
any applicable:

 

    (i) laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and             (ii)
resale restrictions;

 

  (q) there may be material tax consequences to the Subscriber for any
acquisition or disposition of the Shares and the Issuer gives no opinion and
makes no representation to the Subscriber with respect to the tax consequences
to the Subscriber under federal, state, provincial, local or foreign tax laws
that may apply to the Subscriber’s acquisition or disposition of the Shares;    
    (r) the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Shares setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows (although the
Subscriber acknowledges that the hold period on the Shares will be six months):

 



 

-8-

 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.];

 

and, if applicable:

 

WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [four months and one day from
the Closing Date.];

 

If the Subscriber is not resident in the United States:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

 

If the Subscriber is resident in the United States:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 



 

-9-

 

  (s) the Issuer has advised the Subscriber that the Issuer is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Shares through a person registered to sell securities under Canadian
securities laws, and, as a consequence of acquiring the Shares pursuant to such
exemption, certain protections, rights and remedies provided by applicable
securities laws (including the various provincial securities acts), including
statutory rights of rescission or damages, will not be available to the
Subscriber;         (t) no securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Shares;         (u) there is
no government or other insurance covering any of the Shares; and         (v)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer and the Issuer reserves the right to reject this Subscription for
any reason.

 

6. Representations and Warranties of the Subscriber

 

6.1 The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

 

  (a) unless the Subscriber has completed Exhibit B, the Subscriber is not a
U.S. Person;         (b) the Subscriber is resident in the jurisdiction set out
on page 2 of this Agreement;         (c) if the Subscriber is resident outside
of Canada:

 

    (i) the Subscriber is knowledgeable of, or has been independently advised as
to, the applicable securities laws having application in the jurisdiction in
which the Subscriber is resident (the “International Jurisdiction”) which would
apply to the offer and sale of the Shares and the Subscriber will comply with
all laws of the International Jurisdiction,             (ii) the Subscriber is
purchasing the Shares pursuant to exemptions from prospectus or equivalent
requirements under applicable laws or, if such is not applicable, the Subscriber
is permitted to purchase the Shares under applicable securities laws of the
International Jurisdiction without the need to rely on any exemptions,          
  (iii) the applicable securities laws of the International Jurisdiction do not
require the Issuer to make any filings or seek any approvals of any kind from
any securities regulator of any kind in the International Jurisdiction in
connection with the offer, issue, sale or resale of any of the Shares,          
  (iv) the purchase of the Shares by the Subscriber does not trigger:

 

      A. any obligation to prepare and file a prospectus or similar document, or
any other report with respect to such purchase in the International
Jurisdiction, or                 B. any continuous disclosure reporting
obligation of the Issuer in the International Jurisdiction, and

 



 

-10-

 

  (v) the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

 

  (d) if the Subscriber is: (i) a corporation, the Subscriber is duly
incorporated and is validly subsisting under the laws of its jurisdiction of
incorporation and has all requisite legal and corporate power and authority to
sign and deliver this Subscription Agreement, to subscribe for the Shares and to
carry out and perform its obligations under its terms and has obtained all
necessary approvals in this respect; (ii) a partnership, syndicate or other form
of unincorporated organization, the Subscriber has the necessary legal capacity
and authority to sign and deliver this Subscription Agreement and to observe and
perform its covenants and obligations and has obtained all necessary approvals
in this respect; or (iii) an individual, the Subscriber is of the full age of
majority and is legally competent to sign this Subscription Agreement and to
observe and perform his or her obligations under it, and in the cases of (i) and
(ii) is not a person created or used solely to purchase or hold the Shares in
reliance on an exemption from the prospectus requirements under applicable
securities laws;         (e) the entering into of this Agreement and the
transactions contemplated hereby do not result in the violation of any of the
terms and provisions of any law applicable to, or, if applicable, the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;        
(f) the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber in accordance with its terms;         (g) in the case of a
subscription for the Shares by the Subscriber acting as trustee, agent or
attorney for a Disclosed Beneficial Purchaser, the Subscriber is duly authorized
to sign and deliver this Subscription Agreement and all other necessary
documentation in connection with the subscription on behalf of each Disclosed
Beneficial Purchaser, each of whom is subscribing as principal for its own
account, not for the benefit of any other person and for investment only and not
with a view to the resale or distribution of all or any of the Shares, and this
Subscription Agreement has been duly authorized, signed and delivered by or on
behalf of, and constitutes a legal, valid and binding agreement of, such
Disclosed Beneficial Purchaser, and is enforceable against such Disclosed
Beneficial Purchaser in accordance with its terms;         (h) the Subscriber
has received and carefully read this Agreement;         (i) the Subscriber is
aware that an investment in the Issuer is speculative and involves certain
risks, including those risks disclosed in the Public Record and the possible
loss of the entire Subscription Amount;         (j) the Subscriber has made an
independent examination and investigation of an investment in the Shares and the
Issuer and agrees that the Issuer will not be responsible in any way for the
Subscriber’s decision to invest in the Shares and the Issuer;

 



 

-11-

 

  (k) the Subscriber is not an underwriter of, or dealer in, any of the Shares,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Shares;         (l) the Subscriber is not
aware of any advertisement of any of the Shares and is not acquiring the Shares
as a result of any form of general solicitation or general advertising,
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media, or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising; and         (m) no person has made to the
Subscriber any written or oral representations:

 

  (i) that any person will resell or repurchase any of the Shares,         (ii)
that any person will refund the purchase price of any of the Shares, or        
(iii) as to the future price or value of any of the Shares.

 

6.2 In this Agreement, the term “U.S. Person” will have the meaning ascribed
thereto in Regulation S, and for the purpose of this Agreement includes, but is
not limited to: (a) any person in the United States; (b) any natural person
resident in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

 

7.Representations and Warranties of the Issuer

 

7.1 By executing this Subscription Agreement, the Issuer represents, warrants
and covenants to the Subscriber, which representations, warranties and covenants
will be true and correct as of the Closing with the same force and effect as if
made at and as of the Closing (and acknowledges that the Subscriber is relying
thereon) that:

 

  (a) the Issuer has been duly incorporated and organized and is a valid and
subsisting company under the laws of the State of Nevada, and is duly qualified
to carry on business in each jurisdiction wherein the carrying out of the
activities contemplated makes such qualifications necessary;         (b) the
Shares will be, upon receipt by the Issuer of full payment therefor, validly
issued, as fully paid and non-assessable;         (c) the Issuer has the full
corporate right, power and authority to execute this Subscription Agreement, and
to issue the Shares to the Subscriber pursuant to the terms of this Agreement;
and         (d) this Agreement constitutes a binding and enforceable obligation
of the Issuer, enforceable in accordance with its terms.

 

 

-12-

 

8.Representations and Warranties will be Relied Upon by the Issuer

 

8.1 The Subscriber acknowledges and agrees that the representations and
warranties contained in this Agreement are made by it with the intention that
such representations and warranties may be relied upon by the Issuer and the
Issuer’s Counsel in determining the Subscriber’s eligibility to purchase the
Shares under applicable laws, or, if applicable, the eligibility of others on
whose behalf the Subscriber is contracting hereunder to purchase the Shares
under applicable laws. The Subscriber further agrees that, upon issuance of the
Shares, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date, and as
at the date of any issuance of Shares hereunder, with the same force and effect
as if they had been made by the Subscriber at such date and that they will
survive the purchase by the Subscriber of the Shares and will continue in full
force and effect notwithstanding any subsequent disposition by the Subscriber of
any of the Shares.

 

9.Acknowledgement and Waiver

 

9.1 The Subscriber has acknowledged that the decision to acquire the Shares was
solely made on the basis of the Public Record.

 

10.Personal Information

 

10.1 The Subscriber acknowledges that (on its own behalf and, if applicable, on
behalf of each Disclosed Beneficial Purchaser):

 

  (a) this Subscription Agreement requires the Subscriber to provide certain
personal information to the Issuer. Such information is being collected by the
Issuer for the purposes of completing the Offering, which includes, without
limitation, determining the Subscriber’s or each Disclosed Beneficial
Purchaser’s eligibility to purchase the Shares under applicable securities laws,
preparing and registering certificates representing the Shares to be issued to
the Subscriber, if applicable, and completing filings required by any stock
exchange or securities regulatory authority; and         (b) the Subscriber’s
and, if applicable, any Disclosed Beneficial Purchaser’s personal information
may be disclosed by the Issuer to: (i) stock exchanges or securities regulatory
authorities; (ii) the Issuer’s registrar and transfer agent; and (iii) any of
the other parties involved in the Offering, including Issuer’s Counsel, and may
be included in record books in connection with the Offering, and by executing
this Subscription Agreement, the Subscriber (on its own behalf and, if
applicable, on behalf of any Disclosed Beneficial Purchaser) is deemed to be
consenting to the foregoing collection, use and disclosure of the Subscriber’s
and any Disclosed Beneficial Purchaser’s personal information and to the filing
of copies or originals of any of the documents as may be required to be filed
with any stock exchange or securities regulatory authorities in connection with
the transactions contemplated hereby and the collection, use and disclosure of
any personal information by the Exchange for the purposes set out in Exchange
policies.

 

10.2 The Subscriber (on its own behalf and, if applicable, on behalf of any
Disclosed Beneficial Purchaser) hereby: (i) acknowledges that it has been
notified by the Issuer of the delivery to the securities regulatory authorities
of the full name, residential address, telephone number and email address of the
Subscriber; the date of distribution, number of securities purchased and total
purchase price; the exemption relied on (including if applicable, the name and
position of the director, executive officer, control person or founder with whom
the Subscriber claimed a relationship and whether the Subscriber-is an insider
of the Issuer or a registrant); (ii) acknowledges that this information is being
collected by the securities regulatory authorities under the authority granted
in securities legislation, that this information is being collected for the
purposes of the administration and enforcement of the securities legislation of
the local jurisdiction, (iii) acknowledges that it has been notified by the
Issuer of the title, business address and business telephone number of the
public official in the local jurisdiction, as set out in this form; and (iv)
authorizes the indirect collection of the information by the securities
regulatory authorities.

 



 

-13-

 

Should the Subscriber have any questions or concerns with respect to the
foregoing, the contact information of the public official in the local
jurisdiction who can answer such questions or address such concerns about the
securities regulatory authorities’ indirect collection of personal information
is provided below:

 

Alberta Securities Commission
Suite 600, 250- 5th Street SW
Calgary, Alberta T2P OR4
Telephone: (403) 297-6454
Toll free in Canada: 1-877-355-0585
Facsimile: (403) 297-2082 Office of the Superintendent of Securities Government
of Yukon
Department of Community Services
307 Black Street, 1st floor
Box 2703, C-6
Whitehorse, Yukon YIA 2C6
Telephone: (867) 667-5466
Facsimile: (867) 393-6251
Email: Securities@gov.yk.ca     British Columbia Securities Commission
P.O. Box 10142, Pacific Centre
701 West Georgia Street
Vancouver, British Columbia V7Y IL2
Toll free in Canada: 1-800-373-6393
Facsimile: (604) 899-6581
Email: inquiries@bcsc.bc.ca Government of the Northwest Territories
Office of the Superintendent of Securities
P.O. Box 1320
Yellowknife, Northwest Territories XIA 2L9
Attention: Deputy Superintendent, Legal & Enforcement
Telephone: (867) 920-8984
Facsimile: (867) 873-0243     The Manitoba Securities Commission
500 - 400 St. Mary Avenue
Winnipeg, Manitoba R3C 4K5
Telephone: (204) 945-2548
Toll free in Manitoba 1-800-655-5244
Facsimile: (204) 945-0330 Nova Scotia Securities Commission
Suite 400, 5251 Duke Street
Duke Tower
P.O. Box458
Halifax, Nova Scotia B3J 2P8
Telephone: (902) 424-7768
Facsimile: (902) 424-4625     Financial and Consumer Services Commission
(New Brunswick)
85 Charlotte Street, Suite 300
Saint John, New Brunswick E2L 2J2
Telephone: (506) 658-3060
Toll free in Canada: 1-866-933-2222
Facsimile: (506) 658-3059
Email: info@fcnb.ca Government of Nunavut Department of
Justice Legal Registries
Division P.O. Box 1000, Station 570
1st Floor, Brown Building
Iqaluit, Nunavut XOA OHO
Telephone: (867) 975-6590
Facsimile: (867) 975-6594     Government of Newfoundland and Labrador
Financial Services Regulation Division
P.O. Box 8700
Confederation Building
2nd Floor, West Block
Prince Philip Drive
St. John’s, Newfoundland and Labrador AlB 4J6
Attention: Director of Securities
Telephone: (709) 7294189
Facsimile: (709) 729-6187 Ontario Securities Commission
20 Queen Street West, 22nd Floor
Toronto, Ontario M5H 3S8
Telephone: (416) 593-8314
Toll free in Canada: 1-877-785-1555
Facsimile: (416) 593-8122
Email: exemptmarketfilings@osc.gov.on.ca
Public official contact regarding indirect collection of information: Inquiries
Officer     Financial and Consumer Affairs Authority of Saskatchewan
Suite 601 - 1919 Saskatchewan Drive
Regina, Saskatchewan S4P 4H2
Telephone: (306) 787-5879
Facsimile: (306) 787-5899 Prince Edward Island Securities Office
95 Rochford Street, 4th Floor Shaw Building
P.O. Box 2000
Charlottetown, Prince Edward Island CIA 7N8
Telephone: (902) 3684569
Facsimile: (902) 368-5283

 

 

-14-

 

10.3 The Subscriber represents and warrants that it has the authority to provide
the consents and acknowledgements set out in Sections 10.1 and 10.2 on its own
behalf and on behalf of all Disclosed Beneficial Purchasers.

 

11.Anti-Money Laundering

 

11.1 The Subscription Amount, which will be advanced by the Subscriber to the
Issuer hereunder, does not and will not represent the proceeds of crime for the
purposes of the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada), S.C. 2000, c. 17 (the “PCMLTFA”) or similar legislation of any other
applicable jurisdiction, and the Subscriber acknowledges that the Issuer may in
the future be required by law to disclose the name of the Subscriber and other
information relating to this Agreement and the subscription hereunder, on a
confidential basis, pursuant to the PCMLTFA or such similar legislation. To the
best of the Subscriber’s knowledge:

 



(a) none of the subscription funds provided by the Subscriber have been or will
be derived directly or indirectly from or related to any activity that is deemed
criminal under the laws of Canada, the United States of America, or any other
jurisdiction, or are being rendered on behalf of a person or entity who has not
been identified to the Subscriber; and         (b) the Subscriber will promptly
notify the Issuer if it discovers that any of such representations cease to be
true and to provide the Issuer with appropriate information in connection
therewith.

 

12.Costs

 

12.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any legal counsel or
other advisor retained by the Subscriber) relating to the purchase of the Shares
will be borne by the Subscriber.

 

13.Governing Law

 

13.1 This Agreement, and all matters related hereto or arising herefrom, are and
will be, governed by the laws of the State of Nevada and the federal laws of the
United States applicable therein.

 

14.Survival

 

14.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, will survive and continue in full
force and effect and be binding upon the Issuer and the Subscriber,
notwithstanding the completion of the acquisition of the Shares by the
Subscriber.

 

15.Assignment

 

15.1 This Agreement is not transferable or assignable.

 



 

-15-

 

16.Severability

 

16.1 The invalidity or unenforceability of any particular provision of this
Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

 

17.Entire Agreement

 

17.1 Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by or of the Issuer, the Subscriber or anyone
else.

 

18.Notices

 

18.1 All notices and other communications hereunder will be in writing and will
be deemed to have been duly given if mailed or transmitted by any standard form
of telecommunication, including email or other means of electronic communication
capable of producing a printed copy. Notices to the Subscriber will be directed
to it at the address or email address of the Subscriber set forth on page 2 of
this Agreement and notices to the Issuer will be directed to it at the address
of the Issuer set forth on page 3 of this Agreement.

 

19.Beneficial Subscribers

 

19.1 Whether or not explicitly stated in this Agreement, any acknowledgement,
representation, warranty, covenant or agreement made by the Subscriber in this
Agreement, including the exhibits hereto, will be treated as if made by the
Disclosed Beneficial Purchaser, if any.

 

20.Execution of Subscription Agreement

 

20.1 The Issuer and the Issuer’s Counsel will be entitled to rely on delivery by
facsimile machine or other means of electronic communication capable of
producing a printed copy of an executed copy of this Agreement, and acceptance
by the Issuer of such facsimile or electronic copy will be equally effective to
create a valid and binding agreement between the Subscriber and the Issuer in
accordance with the terms hereof. If less than a complete copy of this Agreement
is delivered to the Issuer or the Issuer’s Counsel prior to or at Closing, the
Issuer and the Issuer’s Counsel are entitled to assume that the Subscriber
accepts and agrees to all of the terms and conditions of the pages not delivered
prior to or at Closing unaltered.

 

21.Counterparts and Electronic Means

 

21.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, will constitute an original and all of
which together will constitute one instrument. Delivery of an executed copy of
this Agreement by email or other means of electronic communication capable of
producing a printed copy will be deemed to be execution and delivery of this
Agreement as of the Closing.

 

22.Exhibits

 

22.1 The exhibits attached hereto form part of this Agreement.

 

 

-16-

 

EXHIBIT A

 

CANADIAN INVESTOR QUESTIONNAIRE

 

Capitalized terms used in this Canadian Investor Questionnaire (this
“Questionnaire”) and not specifically defined have the meaning ascribed to them
in the Private Placement Subscription Agreement between the Subscriber (as
defined herein) and ICOX Innovations Inc. (the “Issuer”) to which this Exhibit A
is attached with respect to the purchase of shares of common stock of the Issuer
(the “Shares”).

 

In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:

 

  (i) is purchasing the Shares as principal (or deemed principal under the terms
of National Instrument 45-106 – Prospectus Exemptions adopted by the Canadian
Securities Administrators (“NI 45-106”));

 

  (ii) (A)     is resident in or is subject to the laws of one of the following
(check one):

 

  [  ] Alberta [  ] New Brunswick [  ] Prince Edward Island           [  ]
British Columbia [  ] Nova Scotia [  ] Quebec           [  ] Manitoba [  ]
Ontario [  ] Saskatchewan           [  ] Newfoundland and Labrador [  ] Yukon  
      [  ] Northwest Territories           [  ] United States:
_________________________ (List State of Residence)

 

or

 

  (B)         [  ] is resident in a country other than Canada or the United
States; and

 

  (iii) has not been provided with any offering memorandum in connection with
the purchase of the Shares.

 

In connection with the purchase of the Shares, the Subscriber hereby represents,
warrants, covenants and certifies that the Subscriber meets one or more of the
following criteria:

 

I. SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION

 

(a) the Subscriber is not a trust company or trust company registered under the
laws of Prince Edward Island that is not registered or authorized under the
Trust and Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada,     (b) ____ the Subscriber is an “accredited investor”
within the meaning of NI 45-106, by virtue of satisfying the indicated criterion
below (YOU MUST INITIAL OR PLACE A CHECK-MARK ON THE APPROPRIATE LINE(S)) (see
certain guidance with respect to accredited investors that starts on page 20
below)

 

  [  ] (i) except in Ontario, a person registered under the securities
legislation of a jurisdiction of Canada as an adviser or dealer,

 

 

-17-

 

  [  ] (ii) an individual registered under the securities legislation of a
jurisdiction of Canada as a representative of a person referred to in paragraph
(i),           [  ] (iii) an individual formerly registered under the securities
legislation of a jurisdiction of Canada, other than an individual formerly
registered solely as a representative of a limited market dealer under one or
both of the Securities Act (Ontario) or the Securities Act (Newfoundland and
Labrador),           [  ] (iv) an individual who, either alone or with a spouse,
beneficially owns financial assets having an aggregate realizable value that,
before taxes but net of any related liabilities, exceeds $1,000,000 (YOU MUST
ALSO COMPLETE AND SIGN APPENDIX “A” TO THIS QUESTIONNAIRE THAT STARTS ON PAGE
27),           [  ] (v) an individual who beneficially owns financial assets
having an aggregate realizable value that, before taxes but net of any related
liabilities, exceeds $5,000,000,           [  ] (vi) an individual whose net
income before taxes exceeded $200,000 in each of the 2 most recent calendar
years or whose net income before taxes combined with that of a spouse exceeded
$300,000 in each of the 2 most recent calendar years and who, in either case,
reasonably expects to exceed that net income level in the current calendar year
(YOU MUST ALSO COMPLETE AND SIGN APPENDIX “A” TO THIS QUESTIONNAIRE THAT STARTS
ON PAGE 27),           [  ] (vii) an individual who, either alone or with a
spouse, has net assets of at least $5,000,000 (YOU MUST ALSO COMPLETE AND SIGN
APPENDIX “A” TO THIS QUESTIONNAIRE THAT STARTS ON PAGE 27),           [  ]
(viii) a person, other than an individual or investment fund, that has net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements and that has not been created or used solely to purchase or hold
securities as an accredited investor as defined in this paragraph (viii),      
    [  ] (ix)

an investment fund that distributes or has distributed its securities only to:

 

  (i) a person that is or was an accredited investor at the time of the
distribution,         (ii) a person that acquires or acquired securities in the
circumstances referred to in Sections 2.10 [Minimum amount investment] of NI
45-106, or 2.19 [Additional investment in investment funds] of NI 45-106, or    
    (iii) a person described in paragraph (i) or (ii) that acquires or acquired
securities under Section 2.18 [Investment fund reinvestment] of NI 45-106,

 

  [  ] (x) an investment fund that distributes or has distributed securities
under a prospectus in a jurisdiction of Canada for which the regulator or, in
Québec, the securities regulatory authority, has issued a receipt,          
[  ] (xi) a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,           [  ] (xii) a person acting on behalf
of a fully managed account managed by that person, if that person is registered
or authorized to carry on business as an adviser or the equivalent under the
securities legislation of a jurisdiction of Canada or a foreign jurisdiction,

 

 

-18-

 

  [  ] (xiii) a registered charity under the Income Tax Act (Canada) that, in
regard to the trade, has obtained advice from an eligibility adviser or an
adviser registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded,           [  ]
(xiv) an entity organized in a foreign jurisdiction that is analogous to the
entity referred to in paragraph (i) in form and function, or           [  ] (xv)
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors, and

 

(c) if the Subscriber is an “accredited investor” within the meaning of NI
45-106 by virtue of satisfying the indicated criterion as set out in paragraphs
(iv), (vi) or (vii) above, the Subscriber has provided the Issuer with the
signed risk acknowledgment form set out in Appendix “A” to this Questionnaire;

 

II. SUBSCRIBERS PURCHASING UNDER THE “FAMILY, FRIENDS AND BUSINESS ASSOCIATES”
EXEMPTION

 

(a) the Subscriber is (please initial or place a check-mark on the appropriate
line below and provide the requested information, as applicable):

 

  [  ] (xvi) a director, executive officer or control person of the Issuer, or
of an affiliate of the Issuer,           [  ] (xvii) a spouse, parent,
grandparent, brother, sister, child or grandchild of ______________________
(print name of person), who is a director, executive officer or control person
of the Issuer or of an affiliate of the Issuer,           [  ] (xviii) a parent,
grandparent, brother, sister, child or grandchild of the spouse of
_______________________ (print name of person), who is a director, executive
officer or control person of the Issuer or of an affiliate of the Issuer,      
    [  ] (xix)

______ a close personal friend (see guidance on making this determination that
starts on page 25 below) of ___________________________________ (print name of
person), who is a director, executive officer, founder or control person of the
Issuer, or of an affiliate of the Issuer, and has been for
__________________________ years based on the following factors:

___________________________________________________________________________



___________________________________________________________________________



___________________________________________________________________________

_________________________________________________ (explain the nature of the
close personal friendship),

          [  ] (xx)

a close business associate (see guidance on making this determination that
starts on page 25 below) of ___________________________________ (print name of
person), who is a director, executive officer, founder or control person of the
Issuer, or of an affiliate of the Issuer, and has been for
__________________________ years based on the following factors

___________________________________________________________________________

___________________________________________________________________________

_________________________________________________ (explain the nature of the
close business association),

 

 

-19-

 

  [  ] (xxi)

a founder of the Issuer or a spouse, parent, grandparent, brother, sister,
child, grandchild, close personal friend or close business associate (see
guidance on making these determinations that starts on page 25 below) of
________________________________ (print name of person), who is a founder of the
Issuer, and, if a close personal friend or close business associate of such
person, has been for __________________________ years based on the following
factors:

___________________________________________________________________________

___________________________________________________________________________

___________________________________________________________________________

_________________________________________________ (explain the nature of the
close personal friendship or business association),

          [  ] (xxii) a parent, grandparent, brother, sister, child or
grandchild of the spouse of ______________________________ (print name of
person), who is a founder of the Issuer,           [  ] (xxiii) a company of
which a majority of the voting securities are beneficially owned by, or a
majority of the directors are, persons or companies described in subsections
II(a)(i) to II(a)(vii) above, or           [  ] (xxiv) a trust or estate of
which all of the beneficiaries or a majority of the trustees or executors are
persons or companies described in subsections II(a)(i) to II(a)(viii) above,

 

(b) if the Subscriber is resident in the Province of Ontario or is subject to
the securities laws of the Province of Ontario, the Subscriber has provided the
Issuer with a signed risk acknowledgement form (to be provided by the Issuer on
request), and     (c) if the Subscriber is resident in the Province of
Saskatchewan or is subject to the securities laws of the Province of
Saskatchewan, and the Subscriber is relying on the indicated criterion as set
out in subsections II(a)(iv), II(a)(v) or II(a)(viii) or II(a)(ix) if the
distribution is based in whole or in part on a close personal friendship or a
close business association, the Subscriber has provided the Issuer with a signed
risk acknowledgement form (to be provided by the Issuer on request).

 

III. SUBSCRIBERS PURCHASING UNDER THE “EMPLOYEE, EXECUTIVE OFFICER, DIRECTOR AND
CONSULTANT” EXEMPTION

 

(a) the Subscriber is (please initial or place a check-mark on the appropriate
line below):

 

  [  ] (i) an employee, executive officer, director or consultant of the Issuer;
          [  ] (ii) an employee, executive officer, director or consultant of a
related entity of the Issuer; or           [  ] (iii) a permitted assign of a
person referred to in paragraphs (a)(i) or (a)(ii); and

 

 

-20-

 

(b) the Subscriber covenants, represents and warrants to the Issuer that:

 

  (i) in the case of a Subscriber that is an employee or an employee’s permitted
assign, the Subscriber is not induced to participate in the distribution by
expectation of employment or continued employment of the employee with the
Issuer or a related entity of the Issuer;         (ii) in the case of a
Subscriber that is an executive officer or an executive officer’s permitted
assign, the Subscriber is not induced to participate in the distribution by
expectation of appointment, employment, continued appointment or continued
employment of the executive officer with the Issuer or a related entity of the
Issuer;         (iii) in the case of a Subscriber that is a consultant or a
consultant’s permitted assign, the Subscriber is not induced to participate in
the distribution by expectation of engagement of the consultant to provide
services or continued engagement of the consultant to provide services to the
Issuer or a related entity of the Issuer; or         (iv) in the case of a
Subscriber that is an employee of a consultant, the Subscriber is not induced by
the Issuer, a related entity of the Issuer, or the consultant to participate in
the distribution by expectation of employment or continued employment with the
consultant.

 

IV. MINIMUM AMOUNT INVESTMENT

 

(a) the Subscriber is not an individual as that term is defined in applicable
Canadian securities laws,    

(b)

the Subscriber is purchasing the Shares as principal for its own account and not
for the benefit of any other person,     (c) the Shares have an acquisition cost
to the Subscriber of not less than $150,000, payable in cash at the Closing, and
    (d) the Subscriber was not created and is not being used solely to purchase
or hold securities in reliance on the prospectus exemption provided under
Section 2.10 of NI 45-106, it pre-existed the Offering and has a bona fide
purpose other than investment in the Shares.

 

For the purposes of the this Questionnaire and Appendix “A” attached to this
Questionnaire:

 

  (a) an issuer is “affiliated” with another issuer if

 

  (i) one of them is the subsidiary of the other, or         (ii) each of them
is controlled by the same person;

 

(b)“consultant” means, for an issuer, a person, other than an employee,
executive officer, or director of the issuer or of a related entity of the
issuer, that:

 

(i)is engaged to provide services to the issuer or a related entity of the
issuer, other than services provided in relation to a distribution,

 

(ii)provides the services under a written contract with the issuer or a related
entity of the issuer, and

 

 

-21-

 

(iii)spends or will spend a significant amount of time and attention on the
affairs and business of the issuer or a related entity of the issuer

 

and includes

 

(iv)for an individual consultant, a corporation of which the individual
consultant is an employee or shareholder, and a partnership of which the
individual consultant is an employee or partner, and

 

(v)for a consultant that is not an individual, an employee, executive officer,
or director of the consultant, provided that the individual employee, executive
officer, or director spends or will spend a significant amount of time and
attention on the affairs and business of the issuer or a related entity of the
issuer;

 

(c)“control person” means

 

(i)a person who holds a sufficient number of the voting rights attached to all
outstanding voting securities of an issuer to affect materially the control of
the issuer, or

 

(ii)each person in a combination of persons, acting in concert by virtue of an
agreement, arrangement, commitment or understanding, which holds in total a
sufficient number of the voting rights attached to all outstanding voting
securities of an issuer to affect materially the control of the issuer,

 

and, if a person or combination of persons holds more than 20% of the voting
rights attached to all outstanding voting securities of an issuer, the person or
combination of persons is deemed, in the absence of evidence to the contrary, to
hold a sufficient number of the voting rights to affect materially the control
of the issuer;

 

(d)director” means

 

(i)a member of the board of directors of a company or an individual who performs
similar functions for a company, and

 

(ii)with respect to a person that is not a company, an individual who performs
functions similar to those of a director of a company;

 

(e)“executive officer” means, for an issuer, an individual who is

 

(i)a chair, vice-chair or president,

 

(ii)a vice-president in charge of a principal business unit, division or
function including sales, finance or production, or

 

(iii)performing a policy-making function in respect of the issuer;

 

(f)“financial assets” means

 

(i)cash,

 

(ii)securities, or

 

(iii)a contract of insurance, a deposit or an evidence of a deposit that is not
a security for the purposes of securities legislation;

 

 

-22-

 

(g)“founder” means, in respect of an issuer, a person who,

 

(i)acting alone, in conjunction, or in concert with one or more persons,
directly or indirectly, takes the initiative in founding, organizing or
substantially reorganizing the business of the issuer, and

 

(ii)at the time of the distribution or trade is actively involved in the
business of the issuer”;

 

(h)“holding entity” means a person that is controlled by an individual;

 

(i)“individual” means a natural person, but does not include

 

(i)a partnership, unincorporated association, unincorporated syndicate,
unincorporated organization or trust, or

 

(ii)a natural person in the person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

 

(j)“permitted assign” means, for a person that is an employee, executive
officer, director or consultant of an issuer or of a related entity of the
issuer,

 

(i)a trustee, custodian, or administrator acting on behalf of, or for the
benefit of the person,

 

(ii)a holding entity of the person,

 

(iii)a RRSP, RRIF, or TFSA (each as defined in NI 45-106) of the person,

 

(iv)a spouse of the person,

 

(v)a trustee, custodian, or administrator acting on behalf of, or for the
benefit of the spouse of the person,

 

(vi)a holding entity of the spouse of the person, or

 

(vii)a RRSP, RRIF, or TFSA of the spouse of the person;

 

(k)“person” includes

 

(i)an individual,

 

(ii)a corporation,

 

(iii)a partnership, trust, fund and an association, syndicate, organization or
other organized group of persons, whether incorporated or not, and

 

(iv)an individual or other person in that person’s capacity as a trustee,
executor, administrator or personal or other legal representative;

 

(l)“related entity” means, for an issuer, a person that controls or is
controlled by the issuer or that is controlled by the same person that controls
the issuer;

 

 

-23-

 

(m)“related liabilities” means

 

(i)liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or

 

(ii)liabilities that are secured by financial assets, and

 

(n)“spouse” means, an individual who,

 

(i)is married to another individual and is not living separate and apart within
the meaning of the Divorce Act (Canada), from the other individual,

 

(ii)is living with another individual in a marriage-like relationship, including
a marriage-like relationship between individuals of the same gender, or

 

(iii)in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta).

 

Guidance On Accredited Investor Exemptions for Individuals

 

An individual accredited investor is an individual:

 

(a)         who, either alone or with a spouse, beneficially owns financial
assets (please see the guidance below regarding what financial assets are)
having an aggregate realizable value that. before taxes but net of any related
liabilities (please see the guidance below regarding what related liabilities
are), exceeds $1,000,000;

 

(b)         whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year;

 

(c)         who, either alone or with a spouse, has net assets (please see the
guidance below regarding calculating net assets) of at least $5,000,000; and

 

(d)         who beneficially owns financial assets (please see the guidance
below regarding what financial assets are) having an aggregate realizable value
that, before taxes but net of any related liabilities (please see the guidance
below regarding what related liabilities are), exceeds $5,000,000.

 

The monetary thresholds above are intended to create bright-line standards.
Subscribers who do not satisfy these monetary thresholds do not qualify as
accredited investors.

 

Spouses

 

Sections (a), (b) and (c) above are designed to treat spouses as a single
investing unit, so that either spouse qualifies as an accredited investor if the
combined financial assets of both spouses exceed $1,000,000, the combined net
income of both spouses exceeds $300,000, or the combined net assets of both
spouses exceed $5,000,000. Section (d) above does not treat spouses as a single
investing unit.

 

If the combined net income of both spouses does not exceed $300,000, but the net
income of one of the spouses exceeds $200,000, only the spouse whose net income
exceeds $200,000 qualifies as an accredited investor.

 

 

-24-

 

Financial Assets and Related Liabilities

 

For the purposes of Sections (a) and (d) above, “financial assets” means: (1)
cash, (2) securities, or (3) a contract of insurance, a deposit or an evidence
of a deposit that is not a security for the purposes of securities legislation.
These financial assets are generally liquid or relatively easy to liquidate. The
value of a subscriber’s personal residence is not included in a calculation of
financial assets.

 

The calculation of financial assets must exclude “related liabilities”, meaning:
(1) liabilities incurred or assumed for the purpose of financing the acquisition
or ownership of financial assets, or (2) liabilities that are secured by
financial assets.

 

As a general matter, it should not be difficult to determine whether financial
assets are beneficially owned by an individual, an individual’s spouse, or both,
in any particular instance. However, in the case where financial assets are held
in a trust or in another type of investment vehicle for the benefit of an
individual, there may be questions as to whether the individual beneficially
owns the financial assets. The following factors are indicative of beneficial
ownership of financial assets:

 

●physical or constructive possession of evidence of ownership of the financial
asset;

 

●entitlement to receipt of any income generated by the financial asset;

 

●risk of loss of the value of the financial asset; and

 

●the ability to dispose of the financial asset or otherwise deal with it as the
individual sees fit.

 

For example, securities held in a self-directed RRSP for the sole benefit of an
individual are beneficially owned by that individual.

 

In general, financial assets in a spousal RRSP can be included for the purposes
of the $1,000,000 financial asset test in Section (a) above because Section (a)
takes into account financial assets owned beneficially by a spouse. However,
financial assets in a spousal RRSP cannot be included for purposes of the
$5,000,000 financial asset test in Section (d) above.

 

Financial assets held in a group RRSP under which the individual does not have
the ability to acquire the financial assets and deal with them directly do not
meet the beneficial ownership requirements in either Sections (a) or (d) above.

 

Net Assets

 

For the purposes of Section (c) above, “net assets” means all of a subscriber’s
total assets minus all of the subscriber’s total liabilities. Accordingly, for
the purposes of the net asset test, the calculation of total assets includes the
value of a subscriber’s personal residence, and the calculation of total
liabilities includes the amount of any liability (such as a mortgage) in respect
of the subscriber’s personal residence.

 

To calculate a subscriber’s net assets under the net asset test, subtract the
subscriber’s total liabilities from the subscriber’s total assets. The value
attributed to assets should reasonably reflect their estimated fair value.
Income tax is considered a liability if the obligation to pay it is outstanding
at the time of the distribution of the security to the subscriber by the Issuer.

 

Guidance On Accredited Investor Exemptions for Corporations, Trusts and Other
Entities

 

Accredited investors that are corporations, trusts or other entities include:

 

(a)         a corporation, trust or other entity, other than an investment fund,
that has net assets (please see the guidance below regarding calculating net
assets) of at least $5,000,000 as shown on its most recently prepared financial
statements in accordance with applicable generally accepted accounting
principles and that has not been created or used solely to purchase or hold
securities as an accredited investor;

 

 

-25-

 

  (b)        a corporation, trust or other entity in respect of which all of the
owners of interests, direct, indirect or beneficial, except the voting
securities required by law to be owned by directors, are persons that are
accredited investors; and         (c)        a trust established by an
accredited investor for the benefit of the accredited investor’s family members
of which a majority of the trustees are accredited investors and all of the
beneficiaries are the accredited investor’s spouse, a former spouse of the
accredited investor or a parent, grandparent, brother, sister, child or
grandchild of that accredited investor, of that accredited investor’s spouse or
of that accredited investor’s former spouse.

 

Net Assets

 

For the purposes of Section (a) above, “net assets” means all of the
subscriber’s total assets minus all of the subscriber’s total liabilities. The
minimum net asset threshold of $5,000,000 specified in Section (a) above must be
shown on the entity’s most recently prepared financial statements. The financial
statements must be prepared in accordance with applicable generally accepted
accounting principles.

 

Guidance on Close Personal Friend and Close Business Associate Determination

 

A “close personal friend” of a director, executive officer, founder or control
person of an issuer is an individual who knows the director, executive officer,
founder or control person well enough and has known them for a sufficient period
of time to be in a position to assess their capabilities and trustworthiness and
to obtain information from them with respect to the investment.

 

The following factors are relevant to this determination:

 

  (a) the length of time the individual has known the director, executive
officer, founder or control person,         (b) the nature of the relationship
between the individual and the director, executive officer, founder or control
person including such matters as the frequency of contacts between them and the
level of trust and reliance in the other circumstances, and         (c) the
number of “close personal friends” of the director, executive officer, founder
or control person to whom securities have been distributed in reliance on the
private issuer exemption or the family, friends and business associates
exemption.

 

An individual is not a close personal friend solely because the individual is:

 

  (a) a relative,         (b) a member of the same club, organization,
association or religious group,         (c) a co-worker, colleague or associate
at the same workplace,         (d) a client, customer, former client or former
customer,         (e) a mere acquaintance, or         (f) connected through some
form of social media, such as Facebook, Twitter or LinkedIn.

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemption is not
available to a close personal friend of a close personal friend of a director of
the issuer. Further, a relationship that is primarily founded on participation
in an internet forum is not considered to be that of a close personal friend.

 

 

-26-

 

A “close business associate” is an individual who has had sufficient prior
business dealings with a director, executive officer, founder or control person
of the issuer to be in a position to assess their capabilities and
trustworthiness and to obtain information from them with respect to the
investment.

 

The following factors are relevant to this determination:

 

  (a) the length of time the individual has known the director, executive
officer, founder or control person,         (b) the nature of any specific
business relationships between the individual and the director, executive
officer, founder or control person, including, for each relationship, when it
began, the frequency of contact between them and when it terminated if it is not
ongoing, and the level of trust and reliance in the other circumstances,        
(c) the nature and number of any business dealings between the individual and
the director, executive officer, founder or control person, the length of the
period during which they occurred, and the nature and date of the most recent
business dealing, and         (d) the number of “close business associates” of
the director, executive officer, founder or control person to whom securities
have been distributed in reliance on the private issuer exemption or the family,
friends and business associates exemption.

 

An individual is not a close business associate solely because the individual
is:

 

  (a) a member of the same club, organization, association or religious group,  
      (b) a co-worker, colleague or associate at the same workplace,         (c)
a client, customer, former client or former customer,         (d) a mere
acquaintance, or         (e) connected through some form of social media, such
as Facebook, Twitter or LinkedIn.

 

The relationship between the individual and the director, executive officer,
founder or control person must be direct. For example, the exemptions are not
available for a close business associate of a close business associate of a
director of the issuer. Further, a relationship that is primarily founded on
participation in an internet forum is not considered to be that of a close
business associate.

 

The Subscriber agrees that the above representations and warranties will be true
and correct both as of the execution of this Questionnaire and as of the Closing
and acknowledges that they will survive the completion of the issue of the
Shares.

 

The Subscriber acknowledges that the foregoing representations and warranties
are made by the Subscriber with the intent that they be relied upon in
determining the suitability of the Subscriber to acquire the Shares and that
this Questionnaire is incorporated into and forms part of the Agreement and the
undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Shares.

 

 

-27-

 

The Subscriber undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth in the
Agreement or in this Questionnaire which takes place prior to the Closing.

 

By completing this Questionnaire, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable laws.

 

DATED as of ______day of ______________, 2019.

 

      Print Name of Subscriber (or person signing as agent of the Subscriber)  
    By:       Signature                 Print Name and Title of Authorized    
Signatory (if Subscriber is not an individual)

 

 

-28-

 

APPENDIX “A”
TO CANADIAN INVESTOR QUESTIONNAIRE

 

Form 45-106F9

 

WARNING!

This investment is risky. Don’t invest unless you can afford to lose all the
money you pay for this investment.

 



SECTION 1 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 1. About your
investment Type of securities: Shares. Issuer: ICOX INNOVATIONS INC. (the
“Issuer”) Purchased from: The Issuer.



SECTIONS 2 TO 4 TO BE COMPLETED BY THE PURCHASER 2. Risk acknowledgement This
investment is risky. Initial that you understand that: Your
initials Risk of loss – You could lose your entire investment of $________.
[Instruction: Insert the total dollar amount of the investment.]   Liquidity
risk – You may not be able to sell your investment quickly – or at all.   Lack
of information – You may receive little or no information about your investment.
  Lack of advice – You will not receive advice from the salesperson about
whether this investment is suitable for you unless the salesperson is
registered. The salesperson is the person who meets with, or provides
information to, you about making this investment. To check whether the
salesperson is registered, go to www.aretheyregistered.ca.   3. Accredited
investor status You must meet at least one of the following criteria to be able
to make this investment. Initial the statement that applies to you. (You may
initial more than one statement.) The person identified in section 6 is
responsible for ensuring that you meet the definition of accredited investor.
That person, or the salesperson identified in section 5, can help you if you
have questions about whether you meet these criteria. Your
initials ● Your net income before taxes was more than $200,000 in each of the 2
most recent calendar years, and you expect it to be more than $200,000 in the
current calendar year. (You can find your net income before taxes on your
personal income tax return.)   ● Your net income before taxes combined with your
spouse’s was more than $300,000 in each of the 2 most recent calendar years, and
you expect your combined net income before taxes to be more than $300,000 in the
current calendar year.   ● Either alone or with your spouse, you own more than
$1 million in cash and securities, after subtracting any debt related to the
cash and securities.   ● Either alone or with your spouse, you have net assets
worth more than $5 million. (Your net assets are your total assets (including
real estate) minus your total debt.)  

 



 

-29-

 





4. Your name and signature By signing this form, you confirm that you have read
this form and you understand the risks of making this investment as identified
in this form. First and last name (please print): Signature: Date:  SECTION 5 TO
BE COMPLETED BY THE SALESPERSON 5. Salesperson information [Instruction: The
salesperson is the person who meets with, or provides information to, the
purchaser with respect to making this investment. That could include a
representative of the issuer or selling security holder, a registrant or a
person who is exempt from the registration requirement.] First and last name of
salesperson (please print): Telephone: Email: Name of firm (if registered):
SECTION 6 TO BE COMPLETED BY THE ISSUER OR SELLING SECURITY HOLDER 6. For more
information about this investment For investment in a non-investment fund ICOX
INNOVATIONS INC. 4101 Redwood Avenue, Building F
Los Angeles, CA 90066 Attn: Michael Blum Telephone: 213.675.5300 Email:
Michael.Blum@icoxinnovations.com   For more information about prospectus
exemptions, contact your local securities regulator. You can find contact
information at www.securities-administrators.ca.

 

Form instructions:

  1. This form does not mandate the use of a specific font size or style but the
font must be legible     2. The information in sections 1, 5 and 6 must be
completed before the purchaser completes and signs the form.     3. The
purchaser must sign this form. Each of the purchaser and the issuer or selling
security holder must receive a copy of this form signed by the purchaser. The
issuer or selling security holder is required to keep a copy of this form for 8
years after the distribution.

 

 

-30-

 

EXHIBIT B

 

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

 

Capitalized terms used in this United States Accredited Investor Questionnaire
(this “Questionnaire”) and not specifically defined have the meaning ascribed to
them in the Private Placement Subscription Agreement between the undersigned
(the “Subscriber”) and ICOX Innovations Inc. (the “Issuer”) to which this
Questionnaire is attached.

 

This Questionnaire applies only to persons that are U.S. Purchasers. A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person purchasing the Shares on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Shares while in the United States, or (d) any person that is in the United
States at the time the Subscriber’s buy order was made or this Agreement was
executed or delivered.

 

The Subscriber understands and agrees that none of the Shares have been or will
be registered under the 1933 Act, or applicable state, provincial or foreign
securities laws, and the Shares are being offered and sold to the Subscriber in
reliance upon the exemption provided in Section 4(2) of the 1933 Act and Rule
506 of Regulation D under the 1933 Act for non-public offerings. The Shares are
being offered and sold within the United States only to “accredited investors”
as defined in Rule 501(a) of Regulation D. The Shares offered hereby are not
transferable except in accordance with the restrictions described herein.

 

The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:

 

1. it is not resident in Canada;     2. is a current security holder of the
Issuer or has a substantive pre-existing relationship with the Issuer (as
described above);     3. it has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Shares and it is able to bear the economic risk of loss of its
entire investment;     4. the Issuer has provided to it the opportunity to ask
questions and receive answers concerning the terms and conditions of the
Offering and it has had access to such information concerning the Issuer as it
has considered necessary or appropriate in connection with its investment
decision to acquire the Shares;     5. it is acquiring the Shares for its own
account, for investment purposes only and not with a view to any resale,
distribution or other disposition of the Shares in violation of the United
States securities laws;     6. it (i) has adequate net worth and means of
providing for its current financial needs and possible personal contingencies,
(ii) has no need for liquidity in this investment, and (iii) is able to bear the
economic risks of an investment in the Shares for an indefinite period of time;
    7. if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

 

 

-31-

 

  ___________ a natural person whose individual net worth, or joint net worth
with that person’s spouse, exceeds US$1,000,000. For purposes of this category,
“net worth” means the excess of total assets at fair market value (including
personal and real property, but excluding the estimated fair market value of a
person’s primary residence/home) over total liabilities. Total liabilities
excludes any mortgage on the primary residence/home in an amount of up to the
home’s estimated fair market value as long as the mortgage was incurred more
than 60 days before the Shares are purchased, but includes (i) any mortgage
amount in excess of the home’s fair market value and (ii) any mortgage amount
that was borrowed during the 60 day period before the Closing Date for the
purpose of investing in the Shares,         ___________ a natural person who had
an individual income in excess of US$200,000 in each of the two most recent
years, or joint income with their spouse in excess of US$300,000 in each of
those years and has a reasonable expectation of reaching the same income level
in the current year, or         ___________ a director or executive officer of
the Issuer;

 

8. if the Subscriber is a corporation, partnership, trust or other entity), then
it satisfies one or more of the categories indicated below (please place an “X”
on the appropriate lines):

 

  ___________ an organization described in Section 501(c)(3) of the United
States Internal Revenue Code, a corporation, a Massachusetts or similar business
trust or partnership, not formed for the specific purpose of acquiring the
Shares, with total assets in excess of US$5,000,000,         ___________ a
“bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,        
___________ a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940 (United States),

 

 

-32-

 

  ___________ a trust with total assets in excess of US$5,000,000, not formed
for the specific purpose of acquiring the Shares, whose purchase is directed by
a sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
        ___________ an entity in which all of the equity owners satisfy the
requirements of one or more of the categories set forth in Section 6 of this
Questionnaire;

 

9. it has not purchased the Shares as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;     10. if the Subscriber decides to offer,
sell or otherwise transfer any of the Shares, it will not offer, sell or
otherwise transfer any of such Shares, directly or indirectly, unless:

 

  (a) the sale is to the Issuer,         (b) the sale is made outside the United
States in a transaction meeting the requirements of Rule 904 of Regulation S
under the 1933 Act and in compliance with applicable local laws and regulations
in which such sale is made;         (c) the sale is made pursuant to the
exemption from the registration requirements under the 1933 Act provided by Rule
144 thereunder and in accordance with any applicable state securities or “blue
sky” laws, or         (d) the Shares are sold in a transaction that does not
require registration under the 1933 Act or any applicable state laws and
regulations governing the offer and sale of securities, and         (e) it has,
prior to such sale pursuant to subsection (c) or (d), furnished to the Issuer an
opinion of counsel of recognized standing reasonably satisfactory to the Issuer,
to such effect;

 

11.it understands and acknowledges that, upon the issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the 1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Shares, and all securities issued in exchange therefor or in
substitution thereof, will bear a legend (in addition to the legends required by
Canadian securities laws and the Exchange) in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF ICOX
INNOVATIONS INC. (THE “ISSUER”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER; (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN
ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE
ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA.”

 

Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the purchaser upon provision to the
Issuer by the Subscriber of a declaration together with such other evidence of
the availability of an exemption as the Issuer or its transfer agent may
reasonably require.

 

12.it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement; and    13.it is resident in the United States of America, its
territories and possessions or any state of the United States or the District of
Columbia (collectively the “United States”), is a “U.S. Person” as such term is
defined in Regulation S or was in the United States at the time the Shares were
offered or the Agreement was executed.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

-33-

 

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Shares.

 

Dated ____________________, 2019.

 

    X     Signature of individual (if Subscriber is an individual)           X  
  Authorized signatory (if Subscriber is not an individual)                 Name
of Subscriber (please print)                 Name of authorized signatory
(please print)

 

 

-34-

 

EXHIBIT C

 

FORM 4C

CORPORATE PLACEE REGISTRATION FORM

 

This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B. The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates. If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers. If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.

 

1.Placee Information:

 

(a)Name:
____________________________________________________________________________    
(b)Complete Address:
__________________________________________________________________    
(c)Jurisdiction of Incorporation or Creation:
__________________________________________________

 

2.(a)Is the Placee purchasing securities as a portfolio manager:
(Yes/No)?_____________________________     (b)Is the Placee carrying on business
as a portfolio manager outside of Canada:
(Yes/No)? __________

 

3.If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 

(a)it is purchasing securities of an Issuer on behalf of managed accounts for
which it is making the investment decision to purchase the securities and has
full discretion to purchase or sell securities for such accounts without
requiring the client’s express consent to a transaction;     (b)it carries on
the business of managing the investment portfolios of clients through
discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;     (c)it was not
created solely or primarily for the purpose of purchasing securities of the
Issuer;     (d)the total asset value of the investment portfolios it manages on
behalf of clients is not less than $20,000,000; and     (e)it has no reasonable
grounds to believe, that any of the directors, senior officers and other
insiders of the Issuer, and the persons that carry on investor relations
activities for the Issuer has a beneficial interest in any of the managed
accounts for which it is purchasing.

 

4.If the answer to 2(a). above was “No”, please provide the names and addresses
of Control Persons of the Placee:

 

Name * City Province or State Country                                

 

  * If the Control Person is not an individual, provide the name of the
individual that makes the investment decisions on behalf of the Control Person.

 

 

-35-

 

5. Acknowledgement - Personal Information and Securities Laws

 

  (a) “Personal Information” means any information about an identifiable
individual, and includes information contained in sections 1, 2 and 4, as
applicable, of this Form.

 

The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:

 

  (i) the disclosure of Personal Information by the undersigned to the Exchange
(as defined in Appendix 6B) pursuant to this Form; and         (ii) the
collection, use and disclosure of Personal Information by the Exchange for the
purposes described in Appendix 6B or as otherwise identified by the Exchange,
from time to time.

 

(b)The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

 

Dated and certified (if applicable), acknowledged and agreed, at
______________________________ on ____________________

 

      (Name of Purchaser - please print)           (Authorized Signature)      
    (Official Capacity - please print)           (Please print name of
individual whose signature appears above)

 

THIS IS NOT A PUBLIC DOCUMENT

 

 

-36-

 

APPENDIX 6B

 

ACKNOWLEDGEMENT – PERSONAL INFORMATION

 

1. TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
the “Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 

  (a) to conduct background checks;         (b) to verify the Personal
Information that has been provided about each individual;         (c) to
consider the suitability of the individual to act as an officer, director,
insider, promoter, investor relations provider or, as applicable, an employee or
consultant, of the Issuer or Applicant;         (d) to consider the eligibility
of the Issuer or Applicant to list on the Exchange;         (e) to provide
disclosure to market participants as to the security holdings of directors,
officers, other insiders and promoters of the Issuer, or its associates or
affiliates;         (f) to conduct enforcement proceedings; and         (g) to
perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Exchange, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.

 

As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations service providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.

The Personal Information the Exchange collects may also be disclosed:

 

  (a) to the agencies and organizations in the preceding paragraph, or as
otherwise permitted or required by law, and they may use it in their own
investigations for the purposes described above; and         (b) on the
Exchange’s website or through printed materials published by or pursuant to the
directions of the Exchange.

 

The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.

 

2. The Commissions may indirectly collect the Personal Information under the
authority granted to them by securities legislation. The Personal Information is
being collected for the purposes of the administration and enforcement of the
securities legislation of the jurisdiction of each such Commission.

 

For questions about the collection of Personal Information by the British
Columbia Securities Commission, please contact the Administrative Assistant to
the Director of Corporate Finance, 12th Floor, 701 West Georgia Street, Box
10142, Vancouver, BC V7Y 1L2, phone: (604) 899-6854.

 

 

-37-



 

EXHIBIT D

 

RISK ACKNOWLEDGEMENT FORM

 

 

Risk Acknowledgement under BCI 32-513
Registration exemption for trades

in connection with certain prospectus-exempt distributions

 

Name of Issuer: ICOX INNOVATIONS INC.

 

Name of Seller: _______________________________________

 

I acknowledge that

 

○ the person selling me these securities is not registered with a securities
regulatory authority and is prohibited from telling me that this investment is
suitable for me;     ○ the person selling me these securities does not act for
me;     ○ this is a risky investment and I could lose all my money;     ○ the
person selling me these securities has not provided financial services to me
other than in connection with a Prospectus-Exempt Distribution;     ○ the person
selling me these securities does not hold or have access to my assets;     ○ I
am investing entirely at my own risk.

 

Date

 

 



_____________________________

Signature of Subscriber

 

 



_____________________________

Print name of Subscriber

 

 



______________________________________

Name of salesperson acting on behalf of seller

 

Sign two copies of this document. Keep one copy for your records.



 

National Instrument 45-106 Prospectus and Registration Exemptions may require
you to sign an additional risk acknowledgement form. If you want advice about
the merits of this investment and whether these securities are a suitable
investment for you, contact a registered adviser or dealer.

 

 

-38-

 

EXHIBIT E

 

WIRE INSTRUCTIONS

 

INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP

 

BENEFICIARY: CLARK WILSON LLP   900-885 WEST GEORGIA STREET   VANCOUVER, BRITISH
COLUMBIA   CANADA  V6C 3H1 BENEFICIARY BANK: BMO BANK OF MONTREAL   595 BURRARD
STREET   VANCOUVER, BRITISH COLUMBIA   CANADA  V7X 1L7 SWIFT CODE: BOFMCAM2
BENEFICIARY ACCOUNT NUMBER: 1024294 BANK TRANSIT NUMBER: 07730 BANK CODE: 001

 

IMPORTANT Instructions for Sending Party:

 

  ● Quote Clark Wilson LLP VZH/41955-0001         ● Do not direct deposit      
  ● A copy of your wire confirmation must be provided to CW

 

 

 

